DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circulating conveyor belt” of the set-down device, as recited in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
4.	Claims 4, 6, 8, and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 Such claim limitation(s) is/are: 
The “set-down device’ for transporting article layers, as recited in at least Claim 1; and
The “lifting apparatus” for moving the compressing apparatus and the set-down device in the vertical direction, as recited in at least Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “The palletizing apparatus as claimed in claim 5, characterized in that the slider is movable in translation in the vertical direction (Z) from the standby position into the working position.”  Claim 7 is indefinite because there is no antecedent basis for “the standby position” and “the working position” because these terms are recited in Claim 6 and not in Claim 5, and Claim 6 is an improper multiple dependent claim. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




11.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20021874 (“DE ‘874”; cited by Applicant; citations are to the English machine-generated translation.)
With regard to Claims 1 and 3, DE ‘874 discloses a palletizing apparatus (Figs. 1-2, [0026]-[0037]) comprising:
 a compressing apparatus (5) which has a peripheral closed frame (Fig. 1), wherein at least one slider (13, 12, 14, 15, Fig. 2) that is movable in a horizontal direction is arranged on the frame ([0027]), and 
a set-down device (3, 24, 11) which defines a transport face with a conveyor belt for transporting article layers ([0029]), 
characterized in that:
 the frame surrounds a through-opening that passes through in a vertical direction (Z, Figs. 1-2), 
the set-down device is movable in a longitudinal direction (X) relative to the compressing apparatus between a first longitudinal position, in which the transport face is arranged in a manner offset in the longitudinal direction (X) with respect to the frame (Fig. 1, [0032]), and a second longitudinal position, in which a projection of the through-opening in the vertical direction (Z) lies on the transport face ([0035]), and 
the compressing apparatus and the set-down device are arranged on a lifting apparatus (2) so as to be movable in the vertical direction (Z).
With regard to Claim 10, DE ‘874 discloses a method for operating a palletizing apparatus ([0033]-[0036]) comprising the following steps of: 
 conveying at least one article layer (27) onto the transport face of the set-down device (3, 24) while the set-down device is located in a first longitudinal position in which the transport face is arranged in a manner offset in a longitudinal direction (X) with respect to the frame (Fig. 1), 
moving the set-down device in the longitudinal direction (X) relative to the compressing apparatus (5) to a second longitudinal position in which a projection of the through-opening in the vertical direction (Z) lies on the transport face Fig. 1, [0035]), 
compressing the article layer (27) by moving the at least one slider (13) toward the article layer ([0035]), 
moving the set-down device in the longitudinal direction (X) relative to the compressing apparatus to the first longitudinal position ([0035].
With regard to Claims 2 and 11, DE ‘874 discloses that the at least one slider is movable in translation in the horizontal direction during the compression 
With regard to Claims 4-5, and 15, DE ‘875 discloses that the compressing apparatus frame has a rectangular cross section and comprises four frame parts (16, Fig. 1), with a slider (13) arranged on each frame part (Fig. 1), and the opening is larger than the article layer (Fig. 1)
With regard to Claims 6-7 and 12, DE ‘874 discloses that at least one slider is movable in the vertical direction from a standby position ([0033]-[0035], the standby position being defined at height at which a first layer is centered and when the sliders are opened after centering the first layer) into a working position (the working position being the height of the second layer and when the sliders are closed to center the second layer, the second height being above the first height).  
With regard to Claims 8-9 and 13-14, DE ‘874 discloses that the compressing apparatus and set-down device are movable in the vertical direction relative to one another ([0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652